DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 5/21/20, 5/26/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 3/27/19.  It is noted, however, that applicant has not filed a certified copy of the application as required by 35 U.S.C. 119(b).
Status of the Application
	Claim(s) 1-14 is/are rejected.
	Claim(s) 1-14 is/are pending.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3-5, and 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail et al. (US20160005566A1).
	Regarding claim 1, Zewail teaches a spectroscopy device, comprising: 
	- an electron source (see fig 2: 110) arranged to emit a flux of electrons towards a sample (see 130); 
	- a pulsed photon source (see [0009]) emitting photon pulses towards said sample (see e.g. 135); 
	- at least one spectrometer (see 230) for energetically dispersing a flux of electrons originating from the sample (see fig 2); 

	at least one deflector (see e.g. image deflection coil in fig 2) between the electron source and the at least one electron detector (see fig 2), synchronized with said pulsed photon source to allow or prevent the passage of electrons emitted by said electron source, towards said electron detector (required for intended operation of system, see fig 2, generally [0032]). 

	Regarding claim 3, Zewail teaches comprises at least one deflector (see Zewail, fig 2 above objective lens, beam bending requiring some kind of deflector), called upstream deflector, positioned between the sample and the electron source (see fig 2).
	Regarding claim 4, Zewail teaches at least one deflector (see Zewail, fig 2, image deflection coil), called downstream deflector, positioned between the sample and the electron detector (see fig 2).
	Regarding claim 5, Zewail teaches at least one upstream deflector (see Zewail, fig 2 above objective lens, beam bending requiring some kind of deflector); and - at least one downstream deflector (see Zewail, fig 2, image deflection coil).
	Regarding claim 12, Zewail teaches the photon source is a pulsed laser source (see Zewail, [0051]).

Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, as applied to claim 1 above, and further in view of Feist et al., Ultrafast transmission electron microscopy using a laser-driven field emitter: Femtosecond resolution with a high coherence electron beam, 176 Ultramicroscopy 63 (2017) [hereinafter Feist].
	Regarding claim 2, Zewail fails to explicitly disclose the electron source is arranged to emit a continuous flux of electrons. However, Feist teaches a system for a pulsed laser triggered cathode (see Feist, abstract, p63, col 1, para 2, note also fig 1) that can emit both pulsed and continuous fluxes of electron beam (see abstract, p65, col 2, para 5) which provide the flexibility to operate a microscopy system for different analysis modes (see p64, col 1, para 2). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Feist in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to increase control over the output, and enable the flexibility to use continuous beams for different analytical modes, in the manner taught by Feist.

Claim(s) 6, 7, and 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, as applied to claim 1 above, and further in view of Dömer, High-speed transmission electron microscope, 74 Review of Scientific Instruments 4369 (2003) [hereinafter Domer] and Kondo et al. (US20180130634A1) [hereinafter Kondo].
	Regarding claim 6, Zewail fails to explicitly disclose the upstream deflector has an open duration greater than the open duration of the downstream deflector. It is unclear how the image deflection coils specifically operate. However, the use of operating upstream and downstream deflector together for different durations was well known in the art at the time the application was effective filed. (For example, Domer teaches using two sets of deflectors with a pulsed photocathode source (see Domer, p4370, fig 1: 2,7)). Furthermore, Kondo teaches the upstream deflector has an open duration greater than the open duration of the downstream deflector (see Kondo, [0116], 212 is active/open at each position on sample, note fig 2, while 24 is only open for a given sample position less than the full amount), which improves the ability to irradiate the sample only when required after switching (see [0120]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kondo (and Domer) in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve control and operation of the system, including better control of the deflectors to precisely image sample regions without unnecessary irradiation, and to enable the intended operation of the system. 
	Regarding claim 7, the combined teaching of Zewail fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Domer and Kondo, for similar reasons as claim 6 above. Therefore, the combined teaching of Zewail, Domer, and Kondo teaches at least one deflector is a magnetic, electrostatic (see Kondo, [0062]), photo-initiated deflector or a radiofrequency cavity.
	Regarding claim 14, the combined teaching of Zewail fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Domer and Kondo, for similar reasons as claim 6 above. Therefore, the combined teaching of Zewail, Domer, and Kondo teaches the device comprises a moveable sample support (see Kondo, [0058]).

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, Domer, and Kondo, as applied to claim 6 above, and further in view of Tiemeijer et al. (US20110278451A1) [hereinafter Tiemeijer],
Regarding claim 8, the combined teaching of Zewail, Domer, and Kondo fails to explicitly disclose several detectors, in particular positioned downstream of the spectrometer. However, the use of several and/or segmented detectors was well known in the art at the time the application was effectively filed. For example, Tiemeijer teaches a system to detect both core-loss and low-loss bright field electrons using several detectors downstream of the spectrometer (see Tiemeijer, fig 3: 340,334), to determine presence of materials simultaneously with crystallographic information (see [0043]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Tiemeijer in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to learn more information about the sample, as well was enable the intended operation of the system with a particular detector, in the manner taught by Tiemeijer. 

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, as applied to claim 1 above, and further in view of Luiten et al. (US20180151329A1) [hereinafter Luiten].
	Regarding claim 9, Zewail fails to explicitly disclose it comprises synchronization electronics, arranged to synchronize the at least one deflector with the photon source. However, some kind of synchronization electronics (note e.g. Zewail, [0037,84]) would have been required for the intended operation of deflecting the beam pulse to where it is intended to go (note fig 2, image deflection coils). However some kind of synchronization would seem to be required for the intended operation of correlating an image with irradiation conditions. For example, Luiten teaches synchronizing a detector the pulsed source (see Luiten, [0038,49-51]) as a specific system to obtain sufficient pulsed images to effectively measure temporal processes (see [0051]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Luiten in the system of the combined prior art to enable the intended operation of the system and optimize use of the detector for pulsed sources, in the manner taught by Luiten. 
	Regarding claim 11, the combined teaching of Zewail and Luiten teaches the synchronization electronics are arranged to synchronize said at least one controllable electron detector, and in particular to synchronize the at least one controllable electron detector with the photon source (see Luiten, [0038,49-51]) and/or the at least one deflector.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, as applied to claim 1 above, and further in view of de Jong et al. (US20160086762A1) [hereinafter de Jong].
Regarding claim 10, the combined teaching of Zewail fails to explicitly disclose at least one electron detector has controllable exposure. However, it was well known in the art at the time the application was filed to adjust detector exposure for different operations and specimens. For example, de Jong teaches controlling exposure time to optimize for different analyses (see e.g. de Jong, ZLP, PRP, CLP, [0051-57]), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to enable the ability to optimize over different operational modes, in the manner taught by de Jong. 

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Zewail, as applied to claim 1 above, and further evidenced by Zewail et al. (US8429761B2) [hereinafter Zewail II].
	Regarding claim 13, the combined teaching of Zewail teahes the photon source is wavelength-tunable (see Zewail II, col 6, lines 55-64, incorporated by reference in Zewail, [0051]). Additionally, it is noted that it has been held that the provision of adjustability, where needed, involves only routine skill the art. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881